Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 1 of 24 PageID# 515




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

 UNITED STATES OF AMERICA                      ]
                                               ]
 V.                                            ]      Case No. 3:20-cr-00109-JAG
                                               ]
 GORDON G. MILLER, III                         ]

                   DEFENDANT’S POSITION WITH RESPECT TO
                          SENTENCING FACTORS

         COMES NOW, the defendant, GORDON G. MILLER, III, by counsel, George A.

 Townsend, IV, pursuant to Rule 32 of the Federal Rules of Criminal Procedure, § 6A1.3

 of the United States Sentencing Guidelines (hereinafter U.S.S.G.) and § 18 U.S.C.

 3553(a) and hereby represents that he has received and reviewed the Presentence Report

 (hereinafter PSR) in the above case and has no objection to the PSR resulting in a Total

 Offense Level Total of 31 and Criminal History Category I with a corresponding

 advisory guideline range of 108 – 135 months imprisonment. (PSR pages 20-23 and 28).

         For the following reasons, Mr. Miller’s sentence should vary from the advisory

 United States Sentencing Guidelines range and he should be sentenced to sixty months

 imprisonment. On this same day Defendant’s Motion for Variance Sentence was filed.

 This Position With Respect to Sentencing Factors outlines the justification and reasoning

 in support of the Motion.

      I. Relevant Sentencing Law

         In United States v. Abu Ali, 528 F.3d 210, 259, 260 (4th Cir. 2008) the Court of

 Appeals for the Fourth Circuit summarized the current sentencing framework:

                In United States v. Booker, 543 U.S. 220, 245, 125 S.Ct. 738, 160,
         L.Ed.2d 621 (2005), the Supreme Court rendered the Sentencing Guidelines




                                                                                            1
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 2 of 24 PageID# 516




        “effectively advisory.” Nevertheless, district courts in the post-Booker landscape
        must follow specific steps to arrive at an appropriate sentence.
                 First, the district court must correctly calculate a defendant’s sentence
        under the now-advisory guidelines. See Gall v. United States, 552 U.S. 38, 128
        S.Ct. 586, 596, 169 L.Ed.2d 445 (2007) (“As a matter of administration and to
        secure nationwide consistency, the Guidelines should be the starting point and the
        initial benchmark.”); Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2465,
        168 L.Ed.2d 203 (2007). A sentence based on an improperly calculated guideline
        range will be found unreasonable and vacated. See Gall, 128 S.Ct. at 597 (noting
        that “improperly calculating” the applicable Guidelines range constitutes a
        “significant procedural error”).
                 Next, the district court must allow “both parties an opportunity to argue
        for whatever sentence they deem appropriate.” Gall, 128 S.Ct. at 596. In light of
        these arguments, the district court must then “consider all of the § 3553(a)
        factors,” id., keeping in mind the “overarching provision instructing district courts
        to ‘impose a sentence sufficient, but not greater than necessary’ to accomplish the
        goals of sentencing,” Kimbrough v. United States, 128 S.Ct. 558, 570, 169
        L.Ed.2d 481 (2007) (quoting 18 U.S.C. § 3553(a)); see also Gall, 128 S.Ct. at 596
        & n. 6. In so doing, the court “must make an individualized assessment based on
        the facts presented” and cannot “presume that the Guidelines range is reasonable.”
        Gall, 128 S.Ct. at 596-97. If the sentencing court believes “an outside-Guidelines
        sentence is warranted, [it] must consider the extent of the deviation and ensure
        that the justification is sufficiently compelling to support the degree of the
        variance.” Id. at 597.
                 Finally, the district court “must adequately explain the chosen sentence.”
        Id. This “allow[s] for the meaningful appellate review” and “promote[s] the
        perception of fair sentencing.” Id. Notably, if the court imposes “an unusually
        lenient or an unusually harsh sentence,” it must provide “sufficient justifications”
        for its selection. Id. at 594; see also Rita, 127 S.Ct. at 2468 (stating “[t]he
        sentencing judge should set forth enough to satisfy the appellate court that he has
        … a reasoned basis for exercising his own legal decisionmaking authority”).



    II. Applying 18 U.S.C. § 3553(a)

        Considering all of the relevant factors of 18 U.S.C. § 3553(a), a sentence of sixty

 months incarceration would be “sufficient, but not greater than necessary” to accomplish

 the numerous goals of sentencing.




                                                                                              2
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 3 of 24 PageID# 517




 A.     The first set of factors to be considered to determine an appropriate sentence is

 “the nature and circumstances of the offense and the history and characteristics of the

 defendant.” 18 U.S.C. § 3553(a).

        The facts of this case have been detailed in the agreed Statement of Facts and

 again on pages 6 - 17 of the PSR.

        The facts of this case reveal an entirely devastating set of events. The facts are

 devastating for all of the victims and devastating for the defendant and his family.

        This case involves two separate fraud schemes and simultaneous receipt of child

 pornography. The first scheme supports the plea and subsequent finding of guilt for

 count one of the criminal information which charged wire fraud. Beginning in 2017, Mr.

 Miller solicited monetary investments in a “private debt instrument program.” (PSR page

 7). In an effort to solicit the investments, Mr. Miller made several misrepresentations and

 guaranteed a financial return to each investor. (PSR page 8). Each investment was

 memorialized in a promissory note that was created by Mr. Miller. (PSR page 8).

 Initially, Mr. Miller made some interest and principal payments to some of the investors;

 however, when the promissory notes matured, Mr. Miller allowed the investors to

 reinvest the funds for a guarantee of an increased return. (PSR page 8,9). In all, there

 were nine victims who invested $1,045,000 with $220,100 returned to the investors.

 (PSR page 16, para. 22). In total there was $827,000 invested that was not returned to the

 victims. (PSR page 16, para. 22).

        The second scheme supports the plea and subsequent finding of guilt for count

 two of the criminal information which charged money laundering. In 2018, Mr. Miller

 worked with Company 1 to secure a subcontract for federal government work with the




                                                                                             3
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 4 of 24 PageID# 518




 prime contractor, Company 2. (PSR page 10). After the subcontract was awarded to

 Company 1, on July 25, 2018, Mr. Miller informed Company 1 that he would perform the

 work himself. (PSR page 10). The following day, Mr. Miller informed Company 2 that

 the work would be performed by himself (G3 Systems) and not by Company 1. (PSR

 page 11). Company 1 did not learn that the subcontract had been diverted until

 September of 2018. (PSR page 11). In the interim, Company 2 had paid Mr. Miller a

 total of $300,516.32 in several separate checks. Mr. Miller subsequently cashed each

 check at ACE Cash Express. (PSR page 17, paragraph 25).

        During the investigation of the above schemes, law enforcement received and

 executed a search warrant at Mr. Miller’s residence in June of 2020. (PSR page 13). As

 a result of an image found during the search of an electronic device that was seized

 during the search of Mr. Miller’s residence in June 2020, law enforcement obtained

 another search warrant to search for child pornography on the previously seized devices.

 (PSR page 13). In September 2020, law enforcement obtained another search warrant for

 Mr. Miller’s residence to specifically search for child pornography. (PSR page 13) In

 total, the 16 devices seized contained child pornography revealing 11,494 unique

 Category One files, 33,437 unique Category Two files, and 850 unique Category Three

 files. (PSR page 17, paragraph 26)

        Prior to the events leading to Mr. Miller’s criminal charges, he lived a productive

 life free of criminal activity. Mr. Miller was raised in the Richmond area by both of his

 parents. During Mr. Miller’s early years he witnessed verbal and physical abuse at the

 hands of his father both toward him and his mother. At times, his father also abused

 alcohol. Mr. Miller’s parents divorced when he was 15 years old. After living with his




                                                                                             4
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 5 of 24 PageID# 519




 mother, he returned to live with his farther since his mother relocated to Florida and he

 wanted to finish his schooling in Virginia. Fortunately, his father stabilized, decreased

 his alcohol consumption and began a successful business soon after Mr. Miller returned

 to live with him. Mr. Miller completed his high school years in the Richmond area and

 then attended VCU, where he graduated in 1987. Mr. Miller continued his education at

 Virginia Tech where he was awarded a Master’s degree in Architecture in 1991. He

 continued his education at Virginia Tech by later taking classes toward a Ph.D.

        In 1993, Mr. Miller began his business career doing consulting work that was

 mainly editing and software development. In 1994, Mr. Miller incorporated his business,

 G3, and he began to build multimedia platforms and develop computer software. In 1996

 Mr. Miller was awarded his first U.S. Federal Government contract developing

 multimedia platforms for the U.S. Navy. Then in 1998, Mr. Miller was awarded a

 contract with the U.S. Army again developing multimedia platforms. By this time, his

 business was successful and he began to employ approximately five employees. After

 the U.S. Army contract, Mr. Miller won a contract with the United States Department of

 State conducting interface design.

        Finally, in 2007 Mr. Miller was awarded a contract with the National Institute of

 Health where his company was providing interface design and software engineering. At

 this point his company was having continued success and he employed approximately a

 dozen people. Unfortunately, after ten years of contract work with the National Institute

 of Health, in 2017, the contract was not renewed. While Mr. Miller did have other

 sources of income from, mostly, website development and maintenance the National




                                                                                             5
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 6 of 24 PageID# 520




 Institute of Health contract was the lion’s share of his income. The loss of the National

 Institute of Health contract in 2017 coincides with the beginning of the criminal offenses.

 B.      The second set of factors contemplated by 18 U.S.C. § 3553(a) discuss the:

 (2) the need for the sentence imposed—
         (A) to reflect the seriousness of the offense, to promote respect for the law, and to
         provide just punishment for the offense;
         (B) to afford adequate deterrence to criminal conduct;
         (C) to protect the public from further crimes of the defendant; and
         (D) to provide the defendant with needed educational or vocational training,
         medical care, or other correctional treatment in the most effective manner;

         1. “just punishment”

         A sentence of sixty months incarceration would sufficiently accomplish these

  goals. A sentence of sixty months, reflects the serious nature of all three counts of

 conviction, promotes respect for the law and provides just punishment.

         On September 9, 2020, Mr. Miller was arrested for his current charges. On

 September 11, 2020, Mr. Miller was remanded to the custody of the United States

 Marshall pending his trial. On that same day he was transported to the Northern Neck

 Regional Jail (hereinafter “NNRJ”) where he was incarcerated waiting for his trial.

 While the Government had presented evidence at Mr. Miller’s detention hearing that he

 was healthy, Mr. Miller entered the NNRJ with the COVID-19 comorbidities of clinical

 obesity, COPD and sleep apnea.1 Beginning in the middle of November, 2020, Mr.

 Miller and the Government began serious plea agreement negotiations. The entire

 framework of a plea agreement for two cases was created by the parties. On November

 23, 2020, and December 2, 2020, Mr. Miller had completely discussed the framework of

 a plea agreement and had agreed in principle to plead guilty. Counsel communicated Mr.


 1
  Following this document are copies of the exhibits that the Government introduced at the detention
 hearing in support of their argument to detain Mr. Miller.


                                                                                                       6
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 7 of 24 PageID# 521




 Miller’s desire to enter the plea agreement to the Government and on December 9, 2020,

 the Government forwarded all plea documents to counsel for signature. Unfortunately,

 the plea documents remained unsigned for over a month.

         On December 3, 2020, Mr. Miller, along with his fellow inmates from “H Pod,”

 purchased commissary items from the outside contractors who are allowed into the

 NNRJ. Mr. Miller recalls one of the contractors without full use of a mask and coughing.

 The NNRJ medical records reflect that Mr. Miller was seen on December 3, 2020, and

 “refused temp check and COVID screening;” however, at this time, Mr. Miller was

 feeling fine and did not suspect he had been infected with COVID-19. (Medical records

 are attached to this filing). By the end of the day on December 4, 2020, Mr. Miller was

 beginning to show the symptoms of COVID-19: some coughing and a mild fever.2 By

 2:00 p.m. on December 5, 2020, Mr. Miller was confined to his bed (still in his regular

 dormitory pod) and feeling increasingly worse. He was shaking with a fever and in clear

 respiratory distress. Mr. Miller was continuously using his CPAP machine to assist his

 breathing.3 On the evening of December 5, 2020, Mr. Miller missed the “pill call”

 because he was unable to get out of his bed to take his regular medications.

         On the morning of December 6, 2020, Mr. Miller was able to get out of bed for

 the “pill call.” By this time, he was feeling dehydrated and still suffering the effects of

 the COVID-19 symptoms. While standing in the “pill call” line, Mr. Miller passed out.4


 2
   Mr. Miller understands that of the 22 inmates on “H Pod,” between 16-18 were infected with COVID-19.
 3
   Mr. Miller was allowed to have his previously prescribed CPAP machine when he was incarcerated. Mr.
 Miller had slept with the assistance of the CPAP machine for years due to his previously diagnosed sleep
 apnea.
 4
   The NNRJ medical records reflect Mr. Miller was seen on December 3, 2020, and then not again until he
 passed out and fell to the floor on December 6, 2020. Mr. Miller was not seen by the medical staff of the
 NNRJ on December 4 or 5, even though he was showing symptoms of COVID-19 and breathing with the
 assistance of his CPAP machine. Mr. Miller has agreed to waive any privacy rights to his medical records
 or medical condition so that this position paper can be filed publicly in its entirety.


                                                                                                         7
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 8 of 24 PageID# 522




 When he briefly lost consciousness, he fell to the ground and hit the back of his head on

 the floor causing a “golf ball” size hematoma. Mr. Miller was transported by stretcher to

 the NNRJ medical pod and then ultimately transported by ambulance to the emergency

 room of the Riverside Tappahanock Hospital (hereinafter “RTH”). Mr. Miller was

 assessed at the RHT and then returned the same night to the NNRJ since his condition

 was not considered severe enough for admission.

         When Mr. Miller returned to the NNJR, he was placed on the medical pod and

 monitored regularly by the medical staff. He actually began to feel better on December

 8; however, on December 9 he was again transported by ambulance to the RHT where he

 would remain, fighting his COVID-19 infection until January 6, 2021.5 It is not an

 exaggeration to say that Mr. Miller would fight for his life while at the RHT and was

 lucky to survive.

         On December 9, 2020, Mr. Miller was admitted to the RHT and soon transferred

 to the Intensive Care Unit. As a result of the COVID-19 infection, Mr. Miller developed

 pneumonia and severe hypoxic respiratory failure secondary to ARDS (acute respiratory

 distress syndrome). While in the ICU at RHT, Mr. Miller was administered Remdesivir

 and Convalescent Plasma, both common treatments for COVID-19.

         By December 22, 2020, Mr. Miller’s condition became severe. Mr. Miller was

 breathing with the assistance of a BiPAP machine which provides oxygen through forced

 airflow. At this point, the BiPAP machine was providing the maximum amount of

 oxygen possible. On December 22, 2020, Mr. Miller told his nurse, “I just don’t have

 any lung capacity.” Then on the night of December 23, 2020, Mr. Miller told his nurse,


 5
  Mr. Miller’s positive COVID-19 test is attached to this document. The test was taken on December 6,
 2020, and the test results were returned on December 8, 2020.


                                                                                                        8
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 9 of 24 PageID# 523




 “I feel like I am drowning.” On December 24, 2020, Mr. Miller’s doctor discussed the

 possibility of intubation due to his severe condition. The doctor’s notes reflect, “The

 patient is okay with intubation, that was discussed with him today, will do arterial blood

 gas right now to assess his oxygen since his requiring significant amount of oxygen, his

 x-ray yesterday revealed worsening of the infiltrate, unfortunately we can not do x-ray

 right now.” (typographical errors in original). During these days of severe respiratory

 distress, the medical records reflect Mr. Miller’s increased anxiety due to his critical

 condition. As a result, he was treated with anti-anxiety medication. Fortunately, Mr.

 Miller did not deteriorate any further and intubation was not required.

            As Mr. Miller began to recover from the worst of his lung damage, by December

 30, 2020, it took Mr. Miller approximately 20 minutes to move from his bed to the chair

 beside his bed with the assistance of medical staff.6 The nurses continued to document

 Mr. Miller’s anxiety with the simple task of getting out of bed to sit in a chair. Mr. Miller

 was discharged from the RTH on January 6, 2021, with the continued assistance of the

 BiPAP machine that provided him oxygen.

            The treating doctor at NNRJ noted on January 7, 2021, that Mr. Miller was “very

 weak” and “appears critically ill.” By January 12, 2021, the doctor noted Mr. Miller was

 “doing slowly better” and “speaking more clearly.”

            On January 11, 2021, counsel was able to meet with Mr. Miller at the NNRJ.

 After that conversation, counsel informed the Government that Mr. Miller still intended

 to plead guilty. After his life-threatening ordeal and 29 days in the hospital, Mr. Miller

 stayed to his word and entered a plea agreement with the Government. While the



 6
     Medical records are attached to this document.


                                                                                              9
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 10 of 24 PageID# 524




  pandemic was still affecting nearly every aspect of American life, Mr. Miller chose to

  plead guilty and avoid the need for a trial.

             On March 22, 2021, Mr. Miller underwent a pulmonary function test due to his

  extensive lung damage caused by his COVID-19 infection. After the test was performed,

  Dr. Sharma produced a report which indicates that more than two months after Mr.

  Miller’s release from the hospital, his lung function was only 58%. Dr. Sharma also

  points out that Mr. Miller’s pre-existing COPD (chronic obstructive lung disease) might

  be also contributing to the delayed healing from the COVID-19 infection and related

  pneumonia. Dr. Sharma noted that Mr. Miller suffered from ARDS (acute respiratory

  distress syndrome) which caused his admission to the ICU. Her report goes on to

  reference a study that found ARDS survivors suffer long-term mortality at a rate between

  11% and 60%. ARDS survivors continue to present a reduced quality of life and

  neuropsychological disorders up to 5 years after their illness. Dr. Sharma recommends

  no specific medical treatment for recovery, but encourages a balanced diet, exercise

  program and beathing exercised to support the recovery process.7

             Legal framework for “just punishment”

             Prior to the COVID pandemic, courts recognized that pre-sentence confinement

  conditions can support a reduced sentence. In United States v. Carty the Second Circuit

  Court of Appeals held that “pre-sentence confinement conditions may in appropriate

  cases be a permissible basis for downward departures.” 264 F.3d 191 at 196 (2001).

  Mr. Carty was held in a Columbian prison with harsh conditions prior to his extradition to




  7
      Dr. Sharma’s report is attached to this document.


                                                                                            10
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 11 of 24 PageID# 525




  the United States which the Court concluded supported a reduced sentence by way of a

  downward departure. Id. at 194-196.8

           Several courts have applied the same reasoning to the current COVID-19

  pandemic in the context of compassionate release pursuant to 18 U.S.C. § 3582 (c). After

  citing United States v. Carty, 264 F.3d 191 (2d Cir. 2001), United States District Judge

  Engelmayer concluded:

           The same logic applies here. As has been widely chronicled, the pandemic, for
           good and sound public health reasons relating to arresting the spread of the virus
           within the crowded confines of federal prisons and jails, has required extreme
           restrictions on prisoners’ movements and visits. It has also exposed prisoners to
           heightened fears of contagion and its consequences. That risk is heightened for
           prisoners, such as McRea, whose medical conditions make them especially
           vulnerable to the most serious effects of COVID-19…. In the Court’s judgement,
           a day spent in prison under extreme lockdown and in well-founded fear of
           contracting a once-in-a-century virus exacts a price on a prisoner beyond that
           imposed by an ordinary day in prison. While such conditions are not intended as
           punishment, incarceration in such circumstances is, unavoidably, experienced as
           more punishing. (Internal citations omitted).


  United States v. McRae, 17 Cr. 643, WL 142277 *4, 5 (S.D.N.Y. January 15, 2021). This

  reasoning was used by the Court to grant the defendant’s motion for compassionate

  release. See also United States v. Rodriguez, 00 Cr. 761-2, 492 F.Supp.3d 306, 311

  (S.D.N.Y. September 9, 2020) (granting compassionate release since the “pandemic,

  aside from posing a threat to Ridriguez’s health [from obesity and Type II diabetes] has

  made Rodiguez’s incarceration harsher and more punitive than otherwise would have

  been the case.); United States v. Nunez, 483 F.Supp.3d 280, 290 (E.D. Pa. September 1,

  8
   See also United States v. Sanpedro 352 F.App’x 482, 486 (2d Cir. 2009) (summary order) (upholding the
  District Court’s rationale that one factor for a low-end guideline sentence was harsh pre-trial conditions);
  United States v. Salvador, No.98 Cr. 484 WL 2034637 at *4,5 (S.D.N.Y. July 19, 2006) (holding that the
  defendant’s incarceration in a Dominican Republic jail pre-trial warranted a downward departure); United
  States v. Torres, No. 01 Cr.1078, WL 2087818, at *1, 2 (S.D.N.Y Aug. 30, 2005) (departing downward by
  one offense level due to the harsh pre-trial conditions in a Columbian prison); United States v. High, 997
  F.3d 181 (4th Cir 2021) (recognizing that COVID-19 may meet the extraordinary and compelling standard
  while affirming the District Court’s denial of a motion for compassionate release.)


                                                                                                            11
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 12 of 24 PageID# 526




  2020) (granting compassionate release where the defendant risked COVID-19 infection

  and suffered from obesity, gout and tuberculosis.) United State v. Hatcher, 18 Cr. 454-10,

  WL 1535310 (S.D.N.Y. April 19, 2021) (granting compassionate release after the

  defendant had been vaccinated due to “harsh conditions of confinement” due to “fear and

  anxiety” of contracting COVID-19 while incarcerated.)

         The reasoning behind granting compassionate release in each of these cases was

  that the combination of comorbidity (even simply obesity) and fear of contracting

  COVID-19 create extraordinary and compelling reasons for early release pursuant to 18

  U.S.C. § 3582 (c). While these cases are compassionate release cases the comparison

  between these cases and Mr. Miller’s sentencing are unavoidable. In fact, 18 U.S.C. §

  3582 (c) requires consideration of all 18 U.S.C. § 3553(a) factors.

         The major difference between the cases where defendants were granted

  compassionate release and Mr. Miller’s case is that he actually contracted COVID-19 and

  spent 29 days in the hospital. He had previously been diagnosed with COPD, was

  clinically obese and slept with the aid of a CPAP machine on a nightly basis. He was

  uniquely susceptible to hospitalization due to his comorbidity if he contracted COVID-

  19. If simply the fear of contracting COVID-19 creates an extraordinary and compelling

  reason for release, actually contracting COVID-19 and feeling like you are drowning

  from the resulting fluid in your lungs is a compelling reason for a variance sentence.

         Beyond the harsh impacts of contracting COVID-19 while waiting for trial, Mr.

  Miller faces the lingering possibility, while rare, of reinfection. The CDC website sates

  that reinfection is rare, but that some reinfections are to be expected.

  https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html If Mr. Miller




                                                                                           12
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 13 of 24 PageID# 527




  were to be reinfected, he still suffers from the comorbidity that complicated his original

  recovery, but he would enter that battle with the lingering effects of his pervasive lung

  damage. And while Mr. Miller has been vaccinated for COVID-19, there still exists the

  possibility of still being infected. The CDC reports that as of July 12, 2021, exactly

  5,492 people have been hospitalized or died from COVID-19 infections after being

  vaccinated, so called “break-through” cases. https://www.cdc.gov/vaccines/covid-

  19/health-departments/breakthrough-cases.html.9 The bottom line is that COVID-19 still

  poses a threat to Mr. Miller’s health.

          Additionally, the BOP is still struggling to adequately address the needs of

  patients during the pandemic. On April 14, 2021, Dr. Homer Venters testified before the

  U.S. Senate based on his experience as an epidemiologist and years of medical work

  within the BOP. Dr. Venters statement reads in part, “My greatest area of concern is that

  pre-existing deficiencies in the health services provided to people in BOP custody, which

  contributed to the spread and lethality of COVID-19, remain unaddressed. Core areas of

  health services, including sick call, chronic care and behavioral health services remain

  substandard across many BOP settings. Without a fundamental shift in how BOP

  approaches these health services, people in BOP custody will continue to suffer from

  preventable illness and death, including the inevitable and subsequent infectious disease

  outbreaks.” Health Priorities for the Federal Bureau of Prison, Statement of Dr. Homer

  Venters, United States Judiciary Committee, April 14, 2021. So, not only has Mr.

  Miller’s pre-trial incarceration been “more punishing,” there still exists the chance of

  reinfection while in the inadequate health care system of the BOP.


  9
   The CDC is not currently tracking the number of break through cases that do not result in hospitalization
  or death.


                                                                                                          13
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 14 of 24 PageID# 528




         As noted in Dr. Sharma’s report, Mr. Miller’s recovery would be assisted by an

  exercise regimen and breathing exercises. To date, Mr. Miller has not been shown any

  breathing exercises and has not been availed of the opportunity to engage in physical

  exercise to aid his recovery.

         2. “deterrence to criminal conduct”

         A sentence of sixty months incarceration would accomplish the goal of affording

  adequate deterrence to criminal conduct.

         The difference in punishment between “receipt” and “possession” calls into

  question whether an increased sentence due to the mandatory minimum required of

  “receipt” offenses accomplishes deterrence under 18 U.S.C. § 3553(a)(2)(B). First, we

  must examine the inevitable truth that the only real difference between these two charges

  is the punishment:


         In its current form, 18 U.S.C. § 2252 imposes a mandatory five-year minimum
         sentence for defendants convicted of “receiving” child pornography, but
         “possessing” child pornography carries no mandatory minimum sentence. There
         is simply no meaningful distinction between these two offenses or logical reason
         to punish “receiving” child pornography more severely than “possessing” it. Like
         all other types of contraband, it is by definition impossible to “receive” child
         pornography without “possessing” it, at least at the moment “receipt” occurs.
         Likewise, it is impossible to “possess” child pornography without “receiving” it,
         except for the rare instance when the possessor is the one who produced the
         pornography. So, as Judge Posner recognized, “the puzzle is why receiving . . .
         should be punished more severely than possessing, since possessors, unless they
         fabricate their own pornography, are also receivers.”

         This “puzzle” has significant ramifications for sentencing in the vast majority of
         federal child pornography cases. Most child pornography offenders are charged
         with “receiving” and/or “possessing” child pornography under § 2252. Of these
         offenders, almost all use computers to download and eventually store images.
         Therefore, the typical child pornography downloader may be charged with
         “receipt,” “possession,” or both at the discretion of the prosecutor. This discretion
         furnishes the prosecution with the power to determine the defendant’s ultimate
         sentencing fate simply because § 2252 punishes “receipt” more severely than



                                                                                            14
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 15 of 24 PageID# 529




          “possession.” When a prosecutor elects to charge a defendant with “receipt”
          instead of, or in conjunction with, “possession,” he or she strips the judicial
          branch of its authority to fashion an appropriate sentence in light of the
          defendant’s conduct. Federal prosecutors, aware of the recent judicial assault on
          the Guidelines, can always hedge the risk that a judge will depart downward by
          charging defendants with just “receipt.” This effectively ties the judge’s hands
          and ensures that the defendant will serve five years in prison if convicted,
          regardless of what he would have been sentenced to had he been convicted of
          “possession” alone. Allowing prosecutors to exercise arbitrary discretion of this
          nature subverts our constitutional structure and further exacerbates the problems
          associated with child pornography sentencing.10

          Next, we must consider whether the arbitrary increase in sentence serves as a

  deterrent or if it is “greater than necessary” to accomplish deterrence. In 2017, Senior

  United States District Judge Jack B. Weinstein conducted an evidentiary hearing

  regarding the Government’s claim that a lengthy sentence would create deterrence.11

  During the hearing, expert testimony was presented that “although general deterrence is

  one of the essential justifications for criminal punishment, the deterrent effect of criminal

  sanctions for gun violence are specific to the risks of detection, not the severity of

  punishment…a ‘rational offender’ will decide whether or not to commit a crime by

  weighting the benefit of not committing a crime with the benefit of committing the crime

  without being caught and the benefit of committing a crime that results in being caught

  and punished.”12 The Court further concluded from the expert testimony that a lengthy

  sentence would not achieve specific deterrence for the same reasons.13 In fact, the expert

  was testifying to the conclusion of the majority of experts, “Most of the studies agree

  there is very little deterrent effect associated with lengthy costs of punishment. That if

  10
     Stephen L. Bacon, A Distinction Without a Difference: “Receipt” and “Possession” of Child
  Pornography and the Double Jeopardy Problem, Univ. of Miami L. Rev. Vol. 65, 1027, 1030, 1031 (2011)
  (internal citations omitted).
  11
     United States v. Lawrence, 254 F. Supp. 3d. 441 (E.D.N.Y. 2017). Mr. Lawrence was charged with
  firearm-related offenses; however, the testimony focused on research that covered criminal activity
  generally.
  12
     Id. at 443.
  13
     Id. at 447.


                                                                                                   15
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 16 of 24 PageID# 530




  there is a deterrent effect from criminal justice activity, from enforcement activity, it’s in

  the risk of apprehension. … But the consensus of the literature is that deterrence effects

  really stop there; that lengthy sentences don’t add much to the cost benefit calculation.

  Most offenders have a hard time seeing, really, the difference between 3 years, 5 years,

  10 years, or 20 years [of incarceration].”14

          When there are significant questions regarding an increased sentence and the

  value of deterrence, it is most poignant when two identical offenses carry significantly

  different punishments. Since punishment for “possession” of child pornography

  accomplishes deterrence at a shorter sentence, then increased punishment for the same

  offense does not serve to accomplish additional deterrence. Since a lesser sentence can

  accomplish deterrence, a variance is warranted in this case since the lengthier sentence is

  “greater than necessary” to accomplish the goals of deterrence.

          3. “protect the public”

          A sentence of sixty months would serve to protect the public. Mr. Miller has no

  criminal history and consequently has never been incarcerated. Given this experience

  and his age, the public is adequately protected from Mr. Miller for the sixty months of

  incarceration and into the future. Additionally, restrictions will be placed on Mr. Miller’s

  activities during supervised release to ensure the safety of the public.

  C.      The next relevant sentencing factor contemplated by 18 U.S.C. § 3553(a) is “the

  need to avoid unwarranted sentence disparities among defendants with

  similar records who have been found guilty of similar conduct….”




  14
    Id. at 444. See generally, The Nat’l Rsch. Council, The Growth of Incarceration in the United States:
  Exploring Causes and Consequences 5 (Jeremy Travis et al., eds. 2014).


                                                                                                            16
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 17 of 24 PageID# 531




         The original criminal complaint in this case charged Mr. Miller with possession of

  child pornography in violation of 18 U.S.C. § 2252A(a)(5)(b). When Mr. Miller was

  indicted, the charge was brought as receipt of child pornography in violation of 18 U.S.C.

  § 2252A(a)(2)(A). Consequently, Mr. Miller faces a five year mandatory minimum

  sentence. As early as 2012, the United States Sentencing Commission began to use

  statistical evidence to examine the non-production child pornography offenses and

  sentences under U.S.S.G. § 2G2.2. The reasons for the examination included “a steady

  increase in the percentage of sentences imposed below the applicable guideline

  range…which indicated that courts increasingly believed the sentencing scheme for such

  offenses [non-production child pornography] was overly severe.” United States

  Sentencing Commission, Feral Sentencing of Child Pornography: Non-Production

  Offenses, 1, June 2021, https://www.ussc.gov/sites/default/files/pdf/research-and-

  publications/research-publications/2021/20210629_Non-Production-CP.pdf. In 2012 the

  Sentencing Commission concluded, “The changes in computer and internet technology

  typically used by non-production child pornography offenders rendered the sentencing

  scheme insufficient to distinguish between offenders with different degrees of

  culpability.” Id. The Commission also examined the mandatory minimum sentence

  required by a receipt charge:

         The Commission also recommended that Congress align the statutory penalty
         schemes for receipt offenses (requiring a five-year mandatory minimum sentence)
         and possession offenses (requiring no mandatory minimum sentence). The
         Commission noted that Congress’s prior rationale for punishing receipt more
         severely than possession had been largely eliminated. Specifically, the underlying
         offense conduct in the typical receipt case was indistinguishable from the typical
         possession case, yet widespread sentencing disparities existed among similarly
         situated offenders sentenced under the non-production child pornography
         guideline based largely on whether they were charged with receipt or possession.
         The Commission also noted that Congress may wish to revise the penalty



                                                                                         17
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 18 of 24 PageID# 532




         structure governing distribution offenses to reflect the evolution of technologies
         used to distribute child pornography and to differentiate between different types
         of distribution.

         Id. at 2. Obviously, the Sentencing Commission’s suggestions fell on deaf ears

  and last month the Commission noted:

         To date, Congress has not implemented the Commission’s statutory or guideline
         recommendations. Therefore, §2G2.2 remains largely unchanged, with the
         guideline enhancements for non-production child pornography offenders at issue
         in the 2012 Child Pornography Report still in effect. As a result, judges have
         continued to sentence most non-production child pornography offenders below
         their guideline ranges, most often by imposing variances pursuant to 18 U.S.C. §
         3553(a).

         Id. at 3.

         The argument here is not that Congress should change the law (although that

  seems appropriate), the argument is that since Congress has not changed the laws, courts

  have imposed sentences below the guideline range minimum. Mr. Miller operated within

  the structure of the current legal framework. He pleaded guilty to receipt of child

  pornography. While the Sentencing Commission has argued for nearly a decade that

  Congress should “align’ the penalty scheme, Mr. Miller was within the small percentage

  of people who pleaded guilty to receipt of child pornography (with the consequential

  mandatory minimum). For fiscal year 2020, there were 13% of offenders sentenced for

  receipt of child pornography, while 41.9% of offenders were sentenced for possession of

  child pornography (the remainder were sentenced for trafficking child pornography).

  United State Sentencing Commission, Quick Fact—Child Pornography Offenders, 2020,

  https://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-

  facts/Child_Pornography_FY20.pdf.




                                                                                              18
ense not carrying a               Substantial Assistance    Other Downward
 sentence was 61 months.
                   Case 3:20-cr-00109-JAG            Document 40 Filed                              07/23/21 Page 19 of 24 PageID# 533
 ography conviction and     100
mum penalty; their average
                                     75


                                    For
                                     50 fiscal year 2020, the national average sentence for offenders convicted of
nced under the Guidelines
                           receipt of25child pornography was 83 months incarceration. Id. Further, the national
  sentenced within the
                           average sentence
                                    0       for all child pornography offenders is well below the sentencing
                                           FY                                                  FY
 ed some other downward      2016
                   guideline minimum                                            2020
                                                      as demonstrated in the graph below:
 .6%.
                                                  Average Guideline Minimum and
 ed a substantial assistance                            Average Sentence
                                                            (months)
 .4%.                                               Guideline Minimum                  Sentence
                                     200


 ved a downward                      150

 .5%.
                                     100
 ed an upward variance.
3%.
                                      50



                                       0
 e Range FY 2020                            FY                                                  FY
                                           2016                                                2020
                                       1   Child pornography offenders are those convicted of
 ange
                           United State   Sentencing
                                     Trafficking in MaterialCommission,        Quick
                                                             Involving the Sexual        Fact—Child
                                                                                  Exploitation of a Pornography Offenders, 2020,
                                       Minor; Receiving, Transporting, Shipping, or Advertising
                                       Material Involving the Sexual Exploitation of a Minor;
                           https://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-
                                       Possessing Material Involving the Sexual Exploitation of a
 her Downward                          Minor with Intent to Traffic; Possessing Material Involving the
                                       Sexual Exploitation of a Minor (§2G2.2). It does not include
 %
                                       cases where offenders are convicted of Production of Child
                           facts/Child_Pornography_FY20.pdf.
                                       Pornography (§2G2.1).
 antial Assistance
                                       2Cases with incomplete sentencing information were
                                    Asexcluded
                                       noted   below,    only 30%
                                               from the analysis.       of offenders
                                                                  Cases that              received a guideline sentence and 60% of
                                                                             do not meet logical
                                       criteria were also excluded.
 d Departure
                           offenders received    a variance
                                       Offenders convicted
                                       3                         sentence
                                                           of Trafficking      (theInvolving
                                                                          in Material remainder
                                                                                             the received some form of departure).
                                       Sexual Exploitation of a Minor and Receiving, Transporting,
                                       Shipping, or Advertising Material Involving the Sexual
                                       Exploitation of a Minor are subject to a five-year mandatory
                                       minimum penalty, or 15 years with a prior conviction for
                                       sexual abuse or child pornography.

                                       4 Offenders convicted of Possessing Material Involving the
                                       Sexual Exploitation of a Minor (§2G2.2) are subject to a 10-
                                       year mandatory minimum penalty with a prior conviction for
                                       sexual abuse or child pornography.
 20 Datafiles, USSCFY16-USSCFY20.




                                                                                                                                 19
          pornography was 74 months4:                                                    Within Range                                                                                     Var
Case      ♦ 79.5% of offenders were
        3:20-cr-00109-JAG             convicted
                                 Document    40of Filed
                                                  an offense not carrying
                                                        07/23/21     Page a 20 of 24 PageID#   534Assistance
                                                                                         Substantial                                                                                      Oth
              mandatory minimum penalty; their average sentence was 61 months.
          ♦ 20.5% had a prior sexual abuse or child pornography conviction and      100
              were subject to a ten-year mandatory minimum penalty; their average
              sentence was 125 months.                                               75

   Sentences Relative to the Guideline Range
                                                                                                                                              50
   •       39.2% of child pornography offenders were sentenced under the Guidelines
           Manual:
                                                                                                                                              25

           ♦      30.6% of all child pornography offenders were sentenced within the
                  guideline range.                                                                                                             0
                                                                                                                                                  FY
           ♦      5.5% of all child pornography offenders received some other downward                                                           2016
                  departure.
                  ◊ Their average sentence reduction was 41.6%.
                                                                                                                                                             Average Guideline Minim
           ♦      2.1% of all child pornography offenders received a substantial assistance                                                                        Average Sentence
                  departure.                                                                                                                                           (months)
                  ◊ Their average sentence reduction was 41.4%.                                                                                                   Guideline Minimum
                                                                                                                                             200
   •       60.8% received a variance:

           ♦      58.5% of all child pornography offenders received a downward                                                               150
                  variance.                               Table 10
                  ◊   Their average sentence reduction was 38.5%.
                                  SENTENCE IMPOSED RELATIVE TO THE GUIDELINE RANGE100
           ♦                                        BY TYPE
                  2.3% of all child pornography offenders     OF CRIME
                                                          received an upward variance.
                  ◊   Their average sentence increaseFiscal
                                                       was 57.3%.
                                                             Year 2020
                                                                                                                                              50
                                                                                    National
 United State Sentencing Commission,
                             WITHIN  Quick Fact—Child Pornography Offenders, 2020,
                                                    GUIDELINE                                            DEPARTURE                              0
                                RANGE
           Sentence Imposed Relative  to the UPWARD       §5K1.1
                                             Guideline Range  FY 2020 §5K3.1      FY
                                                                             DOWNWARD                                                                         VARIANCE
 https://www.ussc.gov/sites/default/files/pdf/research-and-publications/quick-
       TYPE OF CRIME                   TOTAL              N       %             N       %            N       %            N       %            N 2016%             N     %
       TOTAL                             64,233      32,358      50.4         261      0.4       5,270      8.2       6,918     10.8       2,534       3.9    16,892    26.3
                                                                                                                                               55 Child
                                                                                                                                                     5.4 pornography
                                                                                                                                                                  60.8 offenders are tho
                                                                                                                                                1
 facts/Child_Pornography_FY20.pdf.
   Child Pornography   1,022 313  30.6                                         11      1.1          22      2.2            0      0.0                        621
                                                                                                                                                Trafficking in Material Involving the Sexua
       Drug Trafficking                  16,372        5,298     32.4          Within
                                                                               57     Range3,297
                                                                                     0.3                   20.1       1,176       7.2        734      4.5    5,810   35.5
                                               Under                                                                                            Minor; Receiving, Transporting, Shippin
       Firearms                           7,533    3,899 51.8                  30.6%
                                                                               54    0.7     407            5.4            4      0.1        304Material
                                                                                                                                                     4.0 Involving
                                                                                                                                                           2,865   38.0
                                                                                                                                                                    the Sexual Exploita
                                            Guidelines
               The number of
       Fraud/Theft/Embezzlement         variance
                                         4,767
                                              Manual sentences
                                                   2,258 47.4              in20all of
                                                                                   0.4 the child
                                                                                            512   pornography
                                                                                                 10.7   33  0.7cases in the                  156Possessing
                                                                                                                                                     3.3   1,788
                                                                                                                                                           Material37.5
                                                                                                                                                                    Involving the Sexual
       Immigration                      26,479    16,832 63.6                  49     0.2
                                                                                      Other   173  0.7
                                                                                            Downward                  5,688     21.5         862Minor3.3
                                                                                                                                                      with Intent
                                                                                                                                                            2,875 to 10.9
                                                                                                                                                                     Traffic; Possessing Mat
                                               39.2%
       Money Laundering                     878          203     23.1          14     1.6
                                                                                      5.4%    268 30.5                     7      0.8          48Sexual
                                                                                                                                                     5.5Exploitation
                                                                                                                                                              338    of a Minor (§2G2.2). It
                                                                                                                                                                     38.5
 Eastern
   Robbery District of Virginia
                            1,315 is even
                                       554 higher
                                            42.1  as 9shown
                                                         0.7 by 157
                                                                 the following
                                                                     11.9    0 chart
                                                                                 0.0 from
                                                                                        71 the5.4
                                                                                         cases where offenders are convicted of P
                                                                                                     524   39.8
                                                                                                                                                Pornography (§2G2.1).
       Sexual Abuse                         881          373     42.3           4      0.5          56      6.4            0      0.0          49      5.6        399   45.3
                                                                                  Substantial Assistance
 United States Sentencing Commission:
       Other Miscellaneous Offenses       4,986        2,628     52.7          43
                                                                                  2.1%
                                                                                      0.9     378    7.6                 10       0.2        2552 Cases
                                                                                                                                                    5.1 with
                                                                                                                                                         1,672incomplete
                                                                                                                                                                  33.5   sentencing
                                                                                                                                                excluded from the analysis. Cases that do
         Variances                                                                                                                              criteria were also excluded.
           60.8%                                                                 Upward Departure
                                                                            Eastern Virginia                                                   Offenders convicted of Trafficking in Ma
                                                                                 1.1%                                                           3

                                                                                                                                             Sexual Exploitation of a Minor and Recei
                                                     WITHIN                                                                                  Shipping, or Advertising Material Invo
                                                    GUIDELINE                                           DEPARTURE                            Exploitation of a Minor are subject to a five
                                                      RANGE                 UPWARD                 §5K1.1       §5K3.1                       minimum penalty,
                                                                                                                                         DOWNWARD        VARIANCE  or 15 years with a pr
       TYPE OF CRIME                   TOTAL              N       %             N       %            N       %            N       %         Nsexual%abuse or N child%pornography.
       TOTAL                                805          486     60.4           6      0.7          33      4.1            0      0.0          364     4.5        244   30.3
                                                                                                                                                   Offenders convicted of Possessing Mat
       Child Pornography                     31            5     16.1           1      3.2           0      0.0            0      0.0           4    12.9        21     67.7
                                                                                                                                                 Sexual   Exploitation of  a Minor (§2G2.2) ar
       Drug Trafficking                     182           80     44.0           2      1.1          18      9.9            0      0.0          12year mandatory
                                                                                                                                                      6.6        70 minimum
                                                                                                                                                                        38.5   penalty with a p
       Firearms                              81           44     54.3           0      0.0           5      6.2            0      0.0           3sexual3.7abuse or
                                                                                                                                                                 29 child pornography.
                                                                                                                                                                        35.8
  SOURCE: United States Sentencing Commission, FY 2016 through FY 2020 Datafiles, USSCFY16-USSCFY20.
       Fraud/Theft/Embezzlement             115           60     52.2           2      1.7           4      3.5            0      0.0           3      2.6         46   40.0
       Immigration                          107           73     68.2           1      0.9           0      0.0            0      0.0           2      1.9         31   29.0
       Money Laundering                      12            4     33.3           0      0.0           0      0.0            0      0.0           2    16.7           6   50.0
       Robbery                               23            8     34.8           0      0.0           4     17.4            0      0.0           4    17.4           7   30.4
       Sexual Abuse                          15            4     26.7           0      0.0           0      0.0            0      0.0           1      6.7         10   66.7
       Other Miscellaneous Offenses         239          208     87.0           0      0.0           2      0.8            0      0.0           5      2.1         24   10.0

   Of the 64,565 National cases, 332 were excluded because information was missing from the submitted documents that prevented the comparison of the sentence
   and the guideline range.

   Of the 813 cases from the Eastern District of Virginia, eight cases were excluded because information was missing from the from the submitted documents that
   prevented the comparison of the sentence and the guideline range.

   SOURCE: U.S. Sentencing Commission, 2020 Datafile, USSCFY20.
                                                                                                                                                              20
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 21 of 24 PageID# 535




  United States Sentencing Commission, Statistical Information Packet, Fiscal Year 2020,

  Eastern District of Virginia, https://www.ussc.gov/sites/default/files/pdf/research-and-

  publications/federal-sentencing-statistics/state-district-circuit/2020/vae20.pdf.15

          Considering both the average sentence nationally the and the extraordinary

  percentage of variance sentences in the Eastern District of Virginia, a sentence within the

  guideline range would result in a disparate sentence for Mr. Miller. Admittedly, this

  calculation considers only the possession of child pornography Count. However, the

  reasoning remains sound, particularly given the fact that the fraud offenses alone would

  have resulted in a significantly lower guideline range and only added one offense level to

  the overall calculation. (PSR at 20-22). The reasoning behind the prevalence in variance

  sentences applies squarely to Mr. Miller’s case. Again, just last month the Sentencing

  Commission explained the phenomenon:

          Because enhancements that initially were intended to target more serious and
          more culpable offenders apply in most cases, the average guideline minimum and
          average sentence imposed for non-production child pornography offenses have
          increased since 2005. The average guideline minimum for non-production child
          pornography offenders increased from 98 months in fiscal year 2005 to 136
          months in fiscal year 2019. The average sentence increased more gradually, from
          91 months in fiscal year 2005 to 103 months in fiscal year 2019.

  United States Sentencing Commission, Feral Sentencing of Child Pornography: Non-

  Production Offenses, 5, June 2021, https://www.ussc.gov/sites/default/files/pdf/research-

  and-publications/research-publications/2021/20210629_Non-Production-CP.pdf.16

  D.      The last relevant sentencing factor contemplated by 18 U.S.C. § 3553(a) is “the

  need to provide restitution.”


  15
     These numbers reflect all offenders sentenced for every child pornography offense, they do not reflect
  only non-production offenders.
  16
     These numbers reflect the entire set of offenders sentenced for non-production child pornography; they
  include trafficking of child pornography.


                                                                                                          21
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 22 of 24 PageID# 536




         There is undoubtedly significant restitution to be paid to all of the victims in this

  case. Mr. Miller is capable of serving a period of incarceration and regaining

  employment to repay restitution. While his actions during his period of criminal activity

  were selfish and destructive, he intends to dedicate himself to repaying those he has

  harmed by meeting his restitution obligations.

         Mr. Miller has written letters of apology to each of the fraud victims. One of

  those letters has been attached to this documentm, for the Court’s review. All of the

  letters will be forwarded to the Government so that they may be delivered to each victim.

  CONCLUSION

         As previously considered, this case is devastating. Mr. Miller’s actions brought

  pain and financial loss to many and the Court has to determine appropriate punishment

  for this entire case. While this position paper has focused largely on Count Three’s

  receipt of child pornography, that is not intended to diminish or ignore the fraud

  convictions. The reason for the extensive focus on Count Three is that the mandatory

  minimum for Count Three exceeds the guideline range for the fraud offenses, had they

  been alone.

         For all of the reasons outlined above, Mr. Miller asks the Court to vary from the

  sentencing guideline range and impose a sentence of sixty months incarceration.




                                                        Respectfully submitted,
                                                        GORDON G. MILLER, III

                                                        By :____________/s/____________
                                                               Counsel




                                                                                             22
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 23 of 24 PageID# 537




  George A. Townsend, IV, Esquire
  P.O. Box 634
  Midlothian, Virginia 23113
  Tel. (804) 248-0400
  Fax (804) 464-2141
  VSB No. 41972
  gtownsend.crimlaw@me.com




                                CERTIFICATE OF SERVICE

         I do hereby certify that on the 22nd day of July 2021, I will electronically file the
  foregoing with the Clerk of the Court using the CM/ECF filing system which will then
  send a notification of such filing (NEF) to counsels of record.


  Katherine Lee Martin
  Office of United States Attorney
  919 East Main Street, Suite 1900
  Richmond, VA 23219
  Phone: 804-819-5400
  Fax: 804-771-2316
  Katherin.Martin@usdoj.gov

  Kevin Elliker
  Office of United States Attorney
  919 East Main Street, Suite 1900
  Richmond, VA 23219
  Phone: 804-819-5400
  Fax: 804-771-2316
  Kevin. Elliker@usdoj.gov



                                                        ____________/s/_______________
                                                        George A. Townsend, IV, Esquire
                                                        P.O. Box 634
                                                        Midlothian, Virginia 23113
                                                        Tel. (804) 248-0400
                                                        Fax (804) 782-0115
                                                        VSB No. 41972
                                                        gtownsend.crimlaw@me.com


                                                                                             23
Case 3:20-cr-00109-JAG Document 40 Filed 07/23/21 Page 24 of 24 PageID# 538




                                                                      24
